DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 5/4/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “said sheath means having an outside diameter substantially no more than 3/16 inch” and there is inconsistency between the claimed subject matter and the instant specification.   Instant specification para 28 (PGBPUB US2022/0099502) mentions outside diameter no more than 3/16 inch.  However, para 38 and 40 mentions a non-linear outside sheath diameter decrease from 5/16 inch to 3/16 inch.  Since the sheath outside diameter is within range 5/16-3/16 inches and the limitation “no more than 3/16” is not true or partially true.  Furthermore, the sheath diameter can be more that 3/16 inches.  Therefore, this inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. MPEP 2173.03.  Claims 2-13 are rejected under 112(b) as they depend on the rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2016/0178447 hereinafter Ito) in view of Irrgang (DE-202013100708 attached translation) in view of Smith (4,021,268).

Regarding claim 1, Ito teaches a control thermocouple assembly for measuring the temperature in a hot zone (furnace para 57) comprising: 
continuous sheath means having an elongated longitudinal axis and a measuring tip located along said elongated longitudinal axis at a distal end of said sheath means (12, 20 Fig 1); 
said sheath means having an (outside diameter substantially no more than 3/16 inch) and being made from a ceramic material (Al2O3 para 41); 
said sheath means further having an inner single bore ceramic tube containing a first thermocouple wire therein (insulating tube 12 is inserted within the hole of 20 Fig 1, para 40), and a second tube having a (single) bore containing a second thermocouple wire therein (insertion hole 13, insulating tube 12 Fig 1, para 39), said first and said second thermocouple wires being separated from each other within said sheath means (16, 18, 13, 12 Fig 1), and being joined together at the longitudinal tip of said sheath means to form a thermocouple junction therebetween (tip 14 Fig 1); and 
reflection shield means being operatively connected to the outer face of the furnace hot zone and located in proximity to said thermocouple assembly sheath means.  

However, Ito does not teach inserting a first thermocouple wire within said sheath’s inner bore and reflection shield means being operatively connected to the outer face of the furnace hot zone and located in proximity to said thermocouple assembly sheath means.  
Irrgang teaches inserting a first thermocouple wire within said sheath’s inner bore and other wire within a second tube inside the said sheath (8, 8.2 Fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include the first thermocouple wire within sheath single bore as taught by Irrgang for improved signal stability (Irrgang: para 3 page 3). 

However, the combination (Ito modified by Irrgang) does not teach reflection shield means being operatively connected to the outer face of the furnace hot zone and located in proximity to said thermocouple assembly sheath means.  
Smith teaches reflection shield means being operatively connected to the outer face of the furnace hot zone and located in proximity to said thermocouple assembly sheath means (heat radiating annular fins are outside measuring environment: 110 Fig 4; col 3 lines 66-67).  
	Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include reflection shields as taught by Smith for radiating heat energy.  Regarding sheath diameter of 3/16 inch, Ito teaches outside diameter of 10 mm and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
	
With respect to claim 2, Ito teaches said ceramic material of said sheath means is alumina (Al2O3 para 41).  

Regarding claim 3, Ito teaches said sheath means is made of any high temperature ceramic material (Al2O3 para 41).  
  
With respect to claim 4, Ito teaches said inner single bore ceramic tube comprises a series of stacked tubes having air gaps therebetween located one on top of another within 25said sheath means (tube 12 is inside outside tube 20 Fig 1).  

Regarding claim 5, Ito teaches said inner single bore ceramic tube comprises a continuous tube within said sheath means (12 Fig 1).  
With respect to claim 6, the combination does not teach said reflection shield means comprises a series of reflection shields connected together within housing means to form a single unit, said housing means being operatively connected to the outer face of the furnace hot zone.  
Smith teaches said reflection shield means comprises a series of reflection shields connected together within housing means to form a single unit (heat radiating annular fins are outside measuring environment: 110 Fig 4; col 3 lines 66-67).  Regarding said housing means being operatively connected to the outer face of the furnace hot zone, Smith teaches the annual fins are located outside of the sensing area.
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include reflection shields as taught by Smith for radiating heat energy.
Regarding claims 7 and 8, the combination does not teach said reflection shields are made preferably of molybdenum/steel.  
Smith teaches said reflection shields are made from brass, steel or any other thermocounductive metal (heat radiating annular fins are outside measuring environment: 110 Fig 4; col 3 lines 66-67).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include reflection shields as taught by Smith for radiating heat energy.  Regarding molybdenum, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 9, the combination does not teach said reflection shields are approximately 0.015 inches thick.  
Smith teaches said reflection shields are made from brass, steel or any other thermocounductive metal (heat radiating annular fins are outside measuring environment: 110 Fig 4; col 3 lines 66-67).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include reflection shields as taught by Smith for radiating heat energy.   Regarding specific thickness, a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).

With respect to claim 10, the combination does not teach 10each of said reflection shields are separated by approximately 1/16 inch or greater.  
Smith teaches each of said reflection shields are separated by a space (multiple 110’s are separated by a gap Fig 4).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include reflection shields as taught by Smith for radiating heat energy.   Regarding specific gap, a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).

Regarding claim 11, Ito teaches said first thermocouple wire is made preferably from platinum 24 gauge (Type S) (para 55).  A 24-gauge wire is standard wire. 

With respect to claims 12 and 13, although Ito does not teach said second thermocouple wire is made preferably from platinum/rhodium (10%) 24 gauge (Type S), Ito teaches forming thermocouple with Platinum (para 55) and with iridium and rhodium (para 39).
  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use platinum and rhodium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Furthermore, forming thermocouple with dissimilar metals are known to one skilled in the art and obvious to try for predictable result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 Scervini et al. (2013/0243036) teaches ceramic sheathed thermocouple using two inner ceramic tube to pass thermoelements/wires (58, 60 Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855